DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/03/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 03/03/2022, claims 1, 3, 4, 11, 13,and 14 have been amended. 
Claims 1-20 have been examined and are pending in this application. Claims 1 and 11 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objection to the drawing, directed to Figures 1A-1C, and 7, the Applicant has not submitted a complete new set of drawings. The Applicant has not addressed the issue in the Arguments/Remarks. The objections to Figures 1A-1C, and 7, and incorporated with office action mailed out on 12/09/2021.
Applicant’s arguments with respect to prior-art rejections to claims 1-20, filed on 03/03/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment. 
The applied new reference Smith teaches the amended features that has been addressed in the Applicant’s response.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (“Tsui” US 2014/0282882, published on 09/18/2014), in view of Kulkarrni et al (“Kulkarrni,” US 2008/0086770, published on 04/10/2008), and further in view of Smith et al (“Smith,” US 11,051,163, filed on 05/11/2018).
As to claim 1, Tsui teaches a system for granting access to an account at an access device, the system comprising: a computer server including a hardware processor and a memory; a software code stored in the memory; the hardware processor configured to execute the software code (Tsui: pars 0020-0023, 0027-0028; Fig 1, 2,  a television or media player device, which provides content such as audio or visual content, including movies, music, photographs, receives content form the content server based on account authorization using  device information, and credentials of a user. The content server and a provider authorization service may be combined in a single computer or server, or may be directly connected to each other to perform the necessary functions) to: 
receive, through a first communications socket between the access device and the computer server, a login request from the access device, the login request including information identifying the access device and information identifying a user of the access device, the information identifying the user being linked to the account (Tsui: pars 0020-0023, 0027-0028; Fig 1, 2, the television or media player device send a request [i.e. over a first communications socket to access content to the content server providing user account information, and device IP address to identify itself for the authorization );
in response to receiving the login request, opening a second communications socket between the access device and the computer server ((Tsui: pars 0020-0023, 0027-0028; the server opens communication for providing the requested content device [i.e. using the second communications socket]);
upon opening the second communications socket, generate a verification request message comprising a required call-to-action at a verification device of the user of the access device (Tsui: pars 0020-0023, 0027-0028; Fig 1, 2, in an additional step the server requires an authorization code for issuing a token for accessing the content); and
upon receiving the verification response message, send an access token for accessing the account to the access device through the second communications socket; receive the access token from the access device; and upon receiving the access token from (Tsui: pars 0020-0023, 0027-0028, 0042-0044; Fig 1, 2, upon authorization verification by the server, the token [i.e. access token] is provided to the device [i.e. using the second communications socket] for accessing the content. Then the device sends the token to the server, and the server provides the request content to the device after validation the received token).
Tsui does not explicitly teach transmit, through a third communications socket, the verification request message including the required call-to-action to the verification device; and receive, through the third communications socket, from the verification device and in response to the required call-to-action, a verification response message comprising a verification that the required call-to-action has been completed at the verification device of the user.
However, in an analogous art, Kulkarrni teaches transmit, through a third communications socket, the verification request message including the required call-to-action to the verification device (Kulkarrni: pars 0014-0020; Fig 1, an advanced authentication system to provide user the requested resource. Where, an additional channel is used connecting with a second device [i.e.  third communications socket] and for obtaining additional authentication parameter or an indication of approval); and
receive, through the third communications socket, from the verification device and in response to the required call-to-action, a verification response message comprising a verification that the required call-to-action has been completed at the verification device of the user (Kulkarrni: pars 0017-0020; Fig 1, the second authentication parameter or indication of approval being provided over the second channel, and server verifies the received second authentication parameter or indication of approval to provide the requested resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarrni with the method/system of Tsui for the benefit of providing a user with a means for using an additional channel for receiving second authentication parameter or indication of approval from a different device to provide the requested resources (Kulkarrni: pars 0017-0020).
Tsui or Kulkarrni does not explicitly teach [generate] a validation code [transmit] a validation code, [receive] a validation code.
However, in an analogous art, Smith teaches (Smith: col 10, lines 38-67, col 11, lines 1-56, col 12, lines 46-67, col 13, lines 1-40, discloses that a second authentication factor [i.e. validation code] is generated and transmitted to user that is embodied in a hyperlink, and upon selection of the hyperlink by the user, the authentication system receives the user response and the associated authentication factor [i.e. validation code] is retrieve for validation and user access authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the method/system of Tsui and Kulkarrni for the benefit of providing a user with a two factor authentication using an ‘one-click”  action process, and therefore, eliminating the process of having the user manually entering the validation code [i.e. second authentication factor] for an ease of user (Smith: col 10, lines 38-67, col 11, lines 1-56).
As to claim 2, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Tsui further teaches wherein the hardware processor is configured to further execute the software code to stream media content associated with the account to the access device through the first communications socket (Tsui: pars 0017-0020, 0026; Fig 1, the second authentication parameter being provided over the second channel, and server verifies the received second authentication parameter or indication of approval to provide the requested resources content, where the resource content is a games, music, video, and stream).
As to claim 3, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Kulkarrni and Smith further teaches wherein the validation code is redeemable during a redemption time window beginning when the verification request message is transmitted to the verification device (Kulkarrni: pars 0017-0020; Fig 1, the second authentication parameter or indication of approval being provided over the second channel is time sensitive. Smith: col 19, lines 18-26, col 23, lines 10-18, verification code and/or email is time sensitive and expire after a period of time).
As to claim 4, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Tsui and Kulkarrni further teaches wherein the validation code is not visible to the user (Smith: col 10, lines 38-67, col 11, lines 1-56, col 12, lines 46-67, col 13, lines 1-40, discloses that the second authentication factor [i.e. validation code] that is embodied in a hyperlink maybe visible in the hypertext of the hyperlink or an alternative option, the hyperlink the target of the hyperlink is a record stored in a database. where, the hyperlink target is a record of the second authentication factor, which system retrieve sin response to selection by a user of the hyperlink. Thus, the hyperlink may provide access to the second authentication factor [i.e. a description of how the validation code is not visible to the user]).
As to claim 5, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Tsui further teaches wherein, before transmitting the verification request message, the hardware processor is configured to further execute the software code to determine that the account is in good standing (Tsui: pars 0022-0027, the server verify the user’s account associated with the requested content using user’s access credentials).
As to claim 7, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Tsui further teaches wherein the verification request message is transmitted as one of an email message or a Short Message Service (SMS) message, and wherein the required call-to-action is executable by a single click on the verification request message (Tsui: pars 0059, uses SMS message communication).
As to claim 8, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Tsui and Kulkarrni further teaches wherein the hardware processor is configured to further execute the software code to transmit a delivery prompt to the access device, wherein the delivery prompt informs the user that the verification request message has been (Tsui: pars 004 the system receives message that authorization information is required for accessing the content Kulkarrni: pars 0067, 0092, updated status message is sent). 
As to claim 9, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Tsui and Kulkarrni further teaches wherein the access device is one of a streaming media player, a game console, or a smart TV, and wherein the verification device is one of a laptop computer, a tablet computer, a desktop computer, a smartphone, or a wearable communication device (Tsui: pars 0020-0023, 0027-0028; Fig 1, 2, the accessing device a television or media player device, and the additional device that is used in authentication is mobile device. Kulkarrni: pars 0043, user agents can be computers, telephones, IP phones, mobile devices (e.g., cellular phones, personal digital assistant (PDA) devices, laptop computers, and/or the like), and/or other communication device).
As to claim 10, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 1, 
Kulkarrni further teaches wherein the required call-to-action is one of input of a biometric data of the user or a voice input by the user (Kulkarrni: pars 0018, 0021; Fig 1, server verifies the received second authentication parameter or indication of approval is a voice input).
As to claim 11, the claim is directed to a method, and the scope of claim limitation is similar to the scope of the system claim 1, and therefore, is rejected for the same reason set forth above for claim 1.
As to claims 12-15, and 17-20, the claims are directed to a method, and the scope of claim limitation are similar to the scope of the system claims 2-5 and 7-10, respectively, and therefore, are rejected for the same reasons set forth above for claims 2-5 and 7-10.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (“Tsui” US 2014/0282882, published on 09/18/2014), in view of Kulkarrni et al (“Kulkarrni,” US 2008/0086770, published on 04/10/2008), and further in view of Smith et al (“Smith,” US 11,051,163, filed on 05/11/2018) and Byszio et al (“Byszio,” US 2017/0171189, published on 06/15/2017).
As to claim 6, the combination of Tsui, Kulkarrni, and Smith teaches the system of claim 5, 
Tsui or Kulkarrni does not explicitly teach wherein when the account is determined not to be in good standing, the hardware processor is configured to further execute the software code to: send a request for a password change to the verification device through the third communications socket; receive a new password through the third communications socket; update the account to associate the new password with the account; and send the access token to the access device through the second communications socket after the account has been updated with the new password.
However, in an analogous art, Byszio teaches wherein when the account is determined not to be in good standing, the hardware processor is configured to further execute the software code to: send a request for a password change to the verification device through the third communications socket; receive a new password through the third communications socket; update the account to associate the new password with the  (Byszio: pars 0109, 0134, teaches of resetting or changing current authentication data (for example his password). And multiple communication links are used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byszio with the method/system of Tsuiand Kulkarrni for the benefit of providing a user with a means for updating, renewing or changing password associated with a content or resource account, securely using multiple channels (Byszio: pars 0109, 0134).
As to claim 16, the claim is directed to a method, and the scope of claim limitation are similar to the scope of the system claim 6, and therefore, is rejected for the same reasons set forth above for claim 6.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439